     6:19-cv-03576-JFA-KFM         Date Filed 11/20/20       Entry Number 126        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

    Tyrone G. Wade,                                        C/A No. 6:19-cv-03576-JFA-KFM

                                     Plaintiff,

    v.
                                                                        ORDER
    Head Nurse Cheryl Luerre, Nurse Collins, D.
    Franke, Nurse Brezzle, Head Nurse Ms. Olds,
    June Smith, Warden M. Stephan,

                                     Defendants.


         Plaintiff, Tyrone G. Wade, a self-represented state prisoner, brings this civil rights action

pursuant to pursuant to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge for initial review.

         After reviewing the amended complaints and information provided by Plaintiff, the

Magistrate Judge issued an order providing Plaintiff with 14 days to show good cause under Fed.

R. Civ. P. 4(m) as to why Defendant Nurse Brezzle should not be dismissed for failure to provide

information sufficient to effectuate service. (ECF No. 81). After Plaintiff failed to respond, the

Magistrate Judge assigned to this action1 prepared a thorough Report and Recommendation

(“Report”). (ECF No. 115). Within the Report, the Magistrate Judge opines that Nurse Brezzle

should be dismissed from this action. The Report sets forth, in detail, the relevant facts and

standards of law on this matter, and this Court incorporates those facts and standards without a

recitation.




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
  6:19-cv-03576-JFA-KFM            Date Filed 11/20/20     Entry Number 126         Page 2 of 2




       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on October 27, 2020. Id. The Magistrate Judge required Plaintiff to file objections by November

10, 2020. Id. Plaintiff failed to file objections or otherwise provide the necessary information.

Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not required to

give an explanation for adopting the recommendation. A review of the Report and prior orders

indicates that the Magistrate Judge correctly concluded that the Plaintiff’s claims against Nurse

Brezzle should be dismissed pursuant to Fed. R. Civ. P. 4(m).

       After carefully reviewing the applicable laws, the record in this case, and the Report, this

Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts and

applies the correct principles of law. Accordingly, this Court adopts the Magistrate Judge’s Report

and Recommendation and incorporates it herein by reference. (ECF No. 115). Consequently,

Plaintiff’s claims against Nurse Brezzle are dismissed without prejudice and Nurse Brezzle is

dismissed as a party in this action.

IT IS SO ORDERED.



November 19, 2020                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                      United States District Judge
